       Case 1:14-cr-00591-CCB Document 160 Filed 08/20/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND



UNITED STATES OF AMERICA               :

      v.                               : Crim. No. CCB-14-0591

ANGELA M. BLYTHE                       :



DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR
    MODIFICATION OF CONDITIONS OF SUPERVISED RELEASE

      The Defendant replies to the Government’s Response to her Motion for

Modification of Conditions of Supervised Release. [Doc 159]

      Ms. Blythe has been able to pay her tuition for this semester without the

need for a Federal Unsubsidized Loan. Ms. Blythe notes that the government did

not respond to her request to travel to Morgantown, West Virginia to attend VCU

without obtaining permission each time she travels. Counsel for Ms. Blythe has

been unable to reach Blythe’s probation officer to determine her position on this

request. Inasmuch as there appears to be no objection from the government, Ms.

Blythe requests that this Court modify her conditions of release so as to allow travel

to and from VCU to attend classes without obtaining her probation officer’s

permission each time she travels.
       Case 1:14-cr-00591-CCB Document 160 Filed 08/20/19 Page 2 of 2



                                      Respectfully submitted,


                                      /s/__________________________
                                      Mary E. Davis

                                      Davis & Davis
                                      1350 Connecticut Avenue, NW
                                      Suite 202
                                      Washington, DC 20036
                                      202.234.7300

                                      Counsel for Angela Mae Blythe




                           CERTIFICATE OF SERVICE

      I hereby certify that this Response was served upon all counsel of record via

the Court’s CM/ECF System on this 20th day of 2019.



                                      /s/__________________________
                                      Mary E. Davis
